Order entered February 22, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01406-CR

                         JULIA BREAD CORNELIUS, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-82257-2011

                                         ORDER
       We GRANT Court Reporter LaTresta Ginyard’s February 18, 2013 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due FOURTEEN

DAYS from the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE